DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments (1/28/22 Remarks: page 7, line 14 - page 11, line 26) with respect to the rejection of claims 1-20 under 35 USC §103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn. However, upon further consideration, a new ground(s) of rejection is made in view of Vogels (US 20180293713).
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-2, 5, 7, 11-12, & 15-17 are rejected under 35 U.S.C. 103(a) as being unpatentable over He (US 20190073568, cited in 5/21/21 Office Action) in view of Sloat (US 20140269815, cited in 5/21/21 Office Action) and Vogels (US 20180293713).
With respect to claim 1, He discloses:
Claim 1: A method for detecting defect of a meal box (see secondary reference teachings below), comprising:
receiving a detection request comprising an image of the meal box (see secondary reference teachings below) sent by a user terminal (He paragraph 0039 and Figure 1, specimen image sent to computer subsystem), wherein the image of the meal box (see secondary reference teachings below) is obtained by an image acquirer of the user terminal (He paragraph 0039 and Figure 1, image detectors 28 & 34); and
performing defect recognition based on the image of the meal box (see secondary reference teachings below) and a defect detection model in response to the detection request (He paragraphs 0059-0060 and Figure 1, defect detection using defect images and network configured for defect detection);
wherein after performing defect recognition based on the image (He paragraph 0082, training images including images in which no defect was detected, i.e. training image set is generated after defect recognition) of the meal box (see secondary reference teachings below) and the defect detection model in response to the detection request (He paragraphs 0059-0060 and Figure 1, defect detection using defect images and network configured for defect detection), the method further comprises:
obtaining correct information of a result of the defect recognition, and generating new defect detection samples according to the correction information (He paragraphs 0010, 0060, & 0080-0083, neural network trained using defect images; He paragraph 0082, acquisition of defect detection sample images), in which the new defect detection samples are samples with defects corrected by the correction information (see secondary reference teachings below); and
updating the defect detection model based on the new defect detection samples (He paragraphs 0010, 0060, & 0080-0083, neural network trained using defect images).
He discloses the application of this defect detection arrangement to a generic “specimen” item.
He does not expressly disclose the application of this defect detection arrangement to the specific meal box inspection of the present invention.
Sloat discloses the application of a visual image defect detection arrangement to microwave food containers of a type commonly used for microwaveable meals:
…a meal box… or …the meal box… (Sloat Abstract and paragraph 0001, microwave food container, Sloat paragraph 0007-0008 & 0023, image sensing and defect detection based on image)
He and Sloat are combinable because they are from the field of image analysis for the purpose of defect detection.
Before the effective filing date of the invention, it would have been obvious to a person of ordinary skill in the art to apply the He defect detection arrangement to the detection of defects in meal boxes such as the microwave food containers of Sloat.
The suggestion/motivation for doing so would have been to enable automated quality inspection of meal boxes in a manner corresponding to the He inspection of generic “specimen” items.
He in view of Sloat does not expressly disclose the generation of defect detection samples by correcting image defects.
Vogels discloses:
…defect detection samples are samples with defects corrected by the correction information (Vogels Abstract and paragraph 0188, image denoising arrangement with generation of ground truth image by denoising (i.e. defect correction) of reference image)…
He in view of Sloat and Vogels are combinable because they are from the field of image analysis for the purpose of defect detection.
Before the effective filing date of the invention, it would have been obvious to a person of ordinary skill in the art to implement the He in view of Sloat defect detection arrangement using the defect-corrected ground truth images of Vogels.
The suggestion/motivation for doing so would have been to avoid the introduction of noise by use of a noisy ground truth image (Vogels paragraph 0188, remove residual noise from ground truth images in order to prevent introduction of noise into a denoised image).
Therefore, it would have been obvious to combine He with Sloat and Vogels to obtain the invention as specified in claim 1.
Applying these teachings to claims 2, 5, 7, 11-12, 15, & 17 as they are applied to claim 1 above:
Claim 2: The method according to claim 1 (see above), wherein the defect detection model is trained by acts of:
training a neural network model based on sample meal box images and defect locations and defect types (He paragraphs 0010, 0060, & 0080-0083, neural network trained using defect images) in the sample meal box (Sloat Abstract and paragraph 0001, microwave food container) images.
Claim 5: The method according to claim 1 (see above), wherein after performing defect recognition based on the image of the meal box (Sloat Abstract and paragraph 0001, microwave food container) and the defect detection model in response to the detection request, the method further comprises:
when it is detected based on the image of the meal box that the meal box has a defect, generating a meal box pick-out instruction according to a defect type, and transmitting the meal box pick-out instruction to the user terminal, wherein the meal box pick-out instruction is configured to instruct a robot arm of the user terminal to pick out the meal box having the defect (Sloat paragraph 0024, mechanical arm diverting defective microwave food container onto the discard conveyor).
Claim 7: A method for detecting defect of a meal box, comprising:
acquiring an image of the meal box (Sloat Abstract and paragraph 0001, microwave food container) by an image acquirer;
generating a detection request comprising the image of the meal box (He paragraph 0039 and Figure 1, specimen image sent to computer subsystem); and
transmitting the detection request to a server, wherein the detection request is configured to instruct the server to perform defect recognition based on the image of the meal box and a defect detection model in response to the detection request (He paragraphs 0059-0060 and Figure 1, defect detection using defect images and network configured for defect detection; He paragraphs 0010-0012, computer (i.e. not further specified “server”) implementation);
wherein after performing defect recognition based on the image (He paragraph 0082, training images including images in which no defect was detected, i.e. training image set is generated after defect recognition) of the meal box (Sloat Abstract and paragraph 0001, microwave food container) and the defect detection model in response to the detection request (He paragraphs 0059-0060 and Figure 1, defect detection using defect images and network configured for defect detection), the method further comprises:
obtaining correct information of a result of the defect recognition, and generating new defect detection samples according to the correction information (He paragraphs 0010, 0060, & 0080-0083, neural network trained using defect images; He paragraph 0082, acquisition of defect detection sample images), in which the new defect detection samples are samples with defects corrected by the correction information (Vogels Abstract and paragraph 0188, image denoising arrangement with generation of ground truth image by denoising (i.e. defect correction) of reference image); and
updating the defect detection model based on the new defect detection samples (He paragraphs 0010, 0060, & 0080-0083, neural network trained using defect images).
Claim 11: The method according to claim 7 (see above), wherein acquiring the image of the meal box by the image acquirer comprises:
acquiring images of the meal box at different viewing angles (He paragraph 0039 and Figure 1, images acquired from multiple angles).
Claim 12: A user terminal, comprising:
an image acquirer (He paragraph 0039 and Figure 1, specimen image sent to computer subsystem), configured to acquire an image of the meal box (Sloat Abstract and paragraph 0001, microwave food container);
a console (He paragraph 0039 and Figure 1, specimen image sent to computer subsystem), configured to generate a detection request comprising the image of the meal box, and transmit the detection request to a server, wherein the detection request is configured to instruct the server to perform defect recognition based on the image of the meal box and a defect detection model in response to the detection request (He paragraphs 0059-0060 and Figure 1, defect detection using defect images and network configured for defect detection);
wherein after performing defect recognition based on the image (He paragraph 0082, training images including images in which no defect was detected, i.e. training image set is generated after defect recognition) of the meal box (Sloat Abstract and paragraph 0001, microwave food container) and the defect detection model in response to the detection request (He paragraphs 0059-0060 and Figure 1, defect detection using defect images and network configured for defect detection), the method further comprises:
obtaining correct information of a result of the defect recognition, and generating new defect detection samples according to the correction information (He paragraphs 0010, 0060, & 0080-0083, neural network trained using defect images; He paragraph 0082, acquisition of defect detection sample images), in which the new defect detection samples are samples with defects corrected by the correction information (Vogels Abstract and paragraph 0188, image denoising arrangement with generation of ground truth image by denoising (i.e. defect correction) of reference image); and
updating the defect detection model based on the new defect detection samples (He paragraphs 0010, 0060, & 0080-0083, neural network trained using defect images).
Claim 15: The user terminal according to claim 12, wherein the image acquirer comprises one or more cameras (He paragraph 0043, cameras).
Claim 17: The user terminal according to claim 15 (see above), wherein the image acquirer comprises a plurality of cameras, and the plurality of cameras are configured to acquire a plurality of images of the meal box (Sloat Abstract and paragraph 0001, microwave food container) at different viewing angles (He paragraph 0039 and Figure 1, image detectors 28 & 34).
With respect to claim 16, He in view of Sloat teaches the use of multiple cameras as described above. He in view of Sloat further teaches coordinating the camera operation to the moving speed of the inspected item (Sloat paragraph 0036, correlation of captured images with inspected tubing).
He in view of Sloat does not teach the use of a single camera acquiring a plurality of images.
The omission of all but one camera would be an example of a case in which the omission of some components would not alter the functioning of other components. The omission of an element and its function in a combination in cases where the functioning of the remaining elements is not altered has been judicially recognized as an expedient obvious to one of ordinary skill in the art. In re Karlson, 136 USPQ 184 (CCPA 1963), In re Wilson, 153 USPQ 740 (CCPA 1967).
Claim 16: The user terminal according to claim 15 (see above), wherein the image acquirer comprises one camera (He paragraph 0043, cameras, a set of cameras inherently comprises any one of its cameras), and the one camera is configured to acquire a plurality of images of the meal box at a corresponding frequency according to a running speed of a production line (Sloat paragraph 0036, correlation of captured images with inspected tubing) of the meal box (Sloat Abstract and paragraph 0001, microwave food container), and a viewing angle of the one camera is different in each image acquisition process (Sloat paragraph 0036, inspected object moved in relation to camera).
Claim 3 is rejected under 35 U.S.C. 103(a) as being unpatentable over He in view of Sloat and Vogels as applied to claim 1 above, and further in view of Jananshahi (US 20170343481, cited in 5/21/21 Office Action).
With respect to claim 3, He in view of Sloat and Vogels teaches the invention of claim 1 (see above).
He in view of Sloat and Vogels does not expressly teach pre-processing the defect detection images using the normalization process of claim 3.
Jananshahi discloses:
Claim 3: The method according to claim 1 (see He in view of Sloat above), wherein before performing defect recognition based on the image of the meal box and the defect detection model in response to the detection request, the method further comprises:
determining an average value and a standard deviation of values of respective pixels in the image of the meal box (Jananshahi paragraph 0081, processing using pixel mean and standard deviation values); and
performing normalization process on the values of the respective pixels in the image of the meal box according to the average value and the standard deviation (Jananshahi paragraph 0081, normalization of training image pixel values using mean and standard deviation values).
He in view of Sloat and Vogels and Jananshahi are combinable because they are from the field of image analysis for the purpose of defect detection.
Before the effective filing date of the invention, it would have been obvious to a person of ordinary skill in the art to apply the Jananshahi pixel normalization to the images being analyzed for defect correction in He in view of Sloat.
The suggestion/motivation for doing so would have been to obtain the improved training performance described by Jananshahi (Jananshahi paragraph 0081, normalization of training image pixel values using mean and standard deviation values in order to speed up training).
Therefore, it would have been obvious to combine He in view of Sloat and Vogels with Jananshahi to obtain the invention as specified in claim 3.
Claims 4 & 13-14 are rejected under 35 U.S.C. 103(a) as being unpatentable over He in view of Sloat and Vogels as applied to claim 1 above, and further in view of Song (US 20030118230, cited in 5/21/21 Office Action).
With respect to claim 4, He in view of Sloat and Vogels teaches:
Claim 4: The method according to claim 1 (see above), wherein after performing defect recognition based on the image (He paragraph 0039 and Figure 1, specimen image sent to computer subsystem) of the meal box (Sloat Abstract and paragraph 0001, microwave food container) and the defect detection model in response to the detection request (He paragraphs 0059-0060 and Figure 1, defect detection using defect images and network configured for defect detection), the method further comprises:
when it is detected based on the image of the meal box that the meal box has a defect, generating a defect alarm instruction according to a defect type and/or a defect location, and transmitting the defect alarm instruction to the user terminal (see secondary reference teachings below).
He in view of Sloat and Vogels does not expressly teach the generating of a defect alarm according to a defect type and/or location and transmitting the defect alarm instruction to a user terminal.
Song discloses:
…when it is detected based on the image of the meal box that the meal box has a defect, generating a defect alarm instruction according to a defect type and/or (Note: This is a recitation in the alternative, readable upon a teaching of either option) a defect location, and transmitting the defect alarm instruction to the user terminal (Song paragraph 0034, warning of detected defect, including specific defect location, transmitted to user).
He in view of Sloat and Vogels and Song are combinable because they are from the field of image analysis for the purpose of defect detection.
Before the effective filing date of the invention, it would have been obvious to a person of ordinary skill in the art to apply the user notification of Song to the defect detection arrangement of He in view of Sloat.
The suggestion/motivation for doing so would have been insure user awareness of detected item defects.
Therefore, it would have been obvious to combine He in view of Sloat and Vogels with Song to obtain the invention as specified in claim 4.
Applying the teachings of He in view of Sloat and Vogels and further in view of Song as applied to claim 4 to claims 13-14:
Claim 13: The user terminal according to claim 12 (see above), farther comprising:
a controller, configured to receive a defect alarm instruction from the server, and to perform a service response, wherein the defect alarm instruction is generated by the server according to a defect type and/or (Note: This is a recitation in the alternative, readable upon a teaching of either option) a defect location (Song paragraph 0034, warning of detected defect, including specific defect location, transmitted to user) when it is detected based on the image of the meal box that the meal box has a defect (Sloat paragraph 0024, mechanical arm diverting defective microwave food container onto the discard conveyor).
Claim 14: The user terminal according to claim 13 (see above), wherein the user terminal further comprises a robot arm (Sloat paragraph 0024, mechanical arm diverting defective microwave food container onto the discard conveyor),
the controller is configured to:
receive a meal box pick-out instruction from the server, wherein the meal box pick-out instruction is generated by the server according to a defect type when it is detected based on the image of the meal box that the meal box has a defect (Song paragraph 0034, warning of detected defect, including specific defect location, transmitted to user); Sloat paragraph 0024, mechanical arm diverting defective microwave food container onto the discard conveyor); and
control the robot arm to pick out the meal box having the defect (Sloat paragraph 0024, mechanical arm diverting defective microwave food container onto the discard conveyor).
Claims 8-10 are rejected under 35 U.S.C. 103(a) as being unpatentable over He in view of Sloat and Vogels as applied to claim 7 above, and further in view of Kobilansky (US 20030190087, cited in 5/21/21 Office Action).
With respect to claim 8, He in view of Sloat and Vogels teaches the invention of claim 7 (see above).
He in view of Sloat does not expressly disclose the distributed processing arrangement of claim 8.
Kobilansky discloses:
Claim 8: The method according to claim 7 (see above), wherein transmitting the detection request to the server comprises:
selecting a target server according to load information of each server (Kobilansky paragraph 0023, distributed processing); and
transmitting the detection request to the target server (Kobilansky paragraph 0023, distributed processing).
He in view of Sloat and Vogels and Kobilansky are combinable because they are from the field of image defect detection.
Before the effective filing date of the invention, it would have been obvious to a person of ordinary skill in the art to apply the load balancing arrangement of Kobilansky to the image defect detection of He in view of Sloat and Vogels.
The suggestion/motivation for doing so would have been to enable processing operations to be done efficiently by using multiple processors each given an optimum share of the processor load.
Therefore, it would have been obvious to combine He in view of Sloat and Vogels with Kobilansky to obtain the invention as specified in claim 8.
Applying the teachings of He in view of Sloat and further in view of Kobilansky as applied to claim 8 above to claims 9-10:
Claim 9: The method according to claim 8 (see above), wherein selecting the target server according to the load information of each server comprises:
selecting a server capable of performing the defect recognition (Kobilansky paragraph 0023, distributed processing) on the image of the meal box (Sloat Abstract and paragraph 0001, microwave food container).
Claim 10: The method according to claim 7 (see above), wherein transmitting the detection request to the server comprises;
selecting a target sever based on a deployment condition of the defect detection model (Kobilansky paragraph 0023, distributed processing) and satisfying a current detection requirement of the image of the meal box (Sloat Abstract and paragraph 0001, microwave food container); and
transmitting the detection request to the target server (Kobilansky paragraph 0023, distributed processing).
Conclusion
Any inquiry concerning the contents of this communication or earlier communications from the examiner should be directed to Stephen M. Brinich at 571-272-7430 (voice) or 571-273-7430 (fax).
Any inquiry relating to the status of this application, entry of papers into this application, or other any inquiries of a general nature concerning application processing should be directed to the Tech Center 2600 Customer Service center at 571-272-2600 or to the USPTO Contact Center at 800-786-9199 or 571-272-1000.
The examiner can normally be reached on weekdays 7:30-4:00 Eastern Time.
If attempts to contact the examiner and the Customer Service Center are unsuccessful, supervisor Claire Wang can be contacted at 571-270-1051.
Hand-carried correspondence may be delivered to the Customer Service Window, located at the Randolph Building, 401 Dulany Street, Alexandria, VA 22314.
/Stephen M Brinich/
Examiner, Art Unit 2663